Appeal from a judgment of the Supreme Court, Erie County (Amy J. Fricano, J.), rendered October 31, 2006. The judgment convicted defendant, upon a jury verdict, of assault in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of assault in the second degree (Penal Law § 120.05 [4]). By failing to renew his motion for a trial order of dismissal after presenting evidence, defendant failed to preserve for our review his contention that the evidence is legally insufficient to support the conviction (see People v Hines, 97 NY2d 56, 61 [2001], rearg denied 97 NY2d 678 [2001]; People v Snowden, 45 AD3d 1409 [2007], lv denied 9 NY3d 1039 [2008]). Defendant also failed to preserve for our review his contention that the testimony of two police officers improperly bolstered the victim’s identification testimony (see CPL 470.05 *1559[2]; People v Carter, 40 AD3d 1211, 1212 [2007], lv denied 9 NY3d 864 [2007]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). The sentence is not unduly harsh or severe. Present—Centra, J.P., Lunn, Peradotto, Green and Pine, JJ.